NO. 12-13-00221-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

JAY HARTSELL,                                              §    APPEAL FROM THE 392ND
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT

DONALD RAY PARRISH,
APPELLEE                                                   §    HENDERSON COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         The parties have filed a joint motion to dismiss this appeal in which they state that they
have settled their dispute. After reviewing the motion, the court is of the opinion that it should
be granted. Accordingly, Appellant and Appellee’s joint motion to dismiss is granted, and the
appeal is dismissed. See TEX. R. APP. P. 42.2(a). The costs of this appeal are taxed to the party
incurring them.
Opinion delivered September 24, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                       SEPTEMBER 24, 2014


                                         NO. 12-13-00221-CV


                                        JAY HARTSELL,
                                           Appellant
                                              V.
                                     DONALD RAY PARRISH,
                                            Appellee


                               Appeal from the 392nd District Court
                     of Henderson County, Texas (Tr.Ct.No. 2012B-1006A)


                   THIS CAUSE came on to be heard on the joint motion of the Appellant and
the Appellee to dismiss the appeal herein, and the same being considered, it is hereby
ORDERED, ADJUDGED and DECREED by this Court that the motion to dismiss be granted
and the appeal be dismissed, and that the decision be certified to the court below for observance.
The costs of the appeal are taxed to the party incurring them.

                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.